Mr. Justice Scott
delivered the opinion of the court.
This is a proceeding to- review the judgment of the Court of Appeals, Miller v. Weston, 25 Colo. App. 231, 138 Pac. 424. Upon a careful consideration of the record, briefs and arguments presented, we have reached the conclusion that the exhaustive and learned opinion in that case is a clear and correct statement of the law. The opinion is therefore approved and adopted as the opinion of this court.
It is to be understood, however, that the question of the existence or validity of an alleged contract between the testator, his wife, and the contestant, and wherein it is suggested that the testator was the trustee of an express trust, holding the title to the property for the benefit of the’three persons to the agreement, is not considered nor determined. That question is not and could not be an issue in this case. WJe have simply determined the validity of the will. Existing rights prior to and independent of the will, are not before us.

En Bane.

White and Garrigues, JJ., dissent.
Bailey, J., not participating.